Citation Nr: 1701666	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

Entitlement to service connection for a dental disability, to include a disability of the jaw, for purposes of compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2014 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case was transferred to the RO in Manchester, New Hampshire.  

The Veteran appeared for a November 2016 Board hearing before the undersigned.  A transcript of that hearing is of record.

The Board acknowledges that a claim of entitlement to service connection for compensation for a dental disability can raise a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  The Veteran has established entitlement to service connection for multiple missing teeth in March 1955, and VA records indicate that treatment was completed prior to 1961.  A claim of entitlement to service connection for outpatient dental treatment only is therefore not found to be currently on appeal.  The Veteran's statements indicate that he intended the claim to encompass a disability of the jaw.  Therefore, the issue has been recharacterized.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that he has dental and jaw disabilities which were the result of damage caused by wisdom teeth surgery he underwent in service in 1953.  The Veteran testified in November 2016 that while in service, he developed severe pain in the jaw, and was advised that he needed his wisdom teeth extracted.  He stated that the surgery resulted in infection and complications, and that the Veteran lost other teeth and incurred damage to his jaw bone.  He stated that he had a clicking noise when he opened his mouth and may be at risk for his jaw to lock.  The Veteran has also submitted written statements stating that he has severe pain in the lower jaw and has required partial plates since the in-service dental surgery.  He has written that he believes his jaw bone was damaged during the surgery

The Veteran's service treatment records show that he had extensive dental treatment in February and March 1954, resulting in the removal of multiple teeth, and numerous dental visits throughout service.  The records do not specifically show any damage to the jaw or subsequent treatment for a jaw injury.  The Veteran, however, has credibly testified that he had severe jaw pain following the in-service dental surgery, and that he has had progressively worsening problems with the jaw since service.  An April 2015 VA dental treatment record noted posterior slight bone loss and left-side jaw clicking.  As the Veteran has not yet been provided a VA examination addressing whether any current dental and jaw diagnoses were related to service, and there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion are needed prior to further adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).

The Veteran testified that he receives private dental treatment from a dentist in Manchester.  The Veteran should therefore be afforded an opportunity to provide authorization to obtain the treatment records from this provider, as they may be relevant to the claim on appeal.  The record also indicates that the Veteran receives dental care from the VA Medical Center in Manchester, New Hampshire, and that he received VA dental treatment after he was granted entitlement to service connection for multiple teeth for treatment purposes in 1955, and prior to a subsequent request for dental treatment in 1961.  Those VA treatment records are not in the record.  VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, and attempts must be made to obtain those records prior to further adjudication of this issue.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all records from the VA Medical Center in Manchester, New Hampshire since April 2015, and records of any VA dental treatment the Veteran received between 1955 and 1961.  Associate all record with the claims file.

2.  Ask the Veteran to provide sufficient information and a signed and dated authorization on a VA Form 21-4142, Authorization and Consent to Release Information, to enable VA to obtain relevant private medical records of treatment related to the jaw or teeth, to include all treatment from the Veteran's private dentist in Manchester.

3.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of all current jaw and dental disabilities.  The examiner must review the claims file and should note that review in the report.  In providing this opinion, the examiner must discuss the Veteran's in-service dental treatment records and his credible assertions he experienced severe jaw pain before and after the in-service surgery and that he has had difficulties with his jaw ever since service.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner should identify all current jaw and dental disorders.  In identifying all current disorders, the examiner should consider medical and lay evidence dated both prior to and since the filing of the January 2014 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a current diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  The examiner should specifically address whether the Veteran has, or has had:  (i) loss of any teeth due to loss of substance of the body of the maxilla or mandible; (ii) lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis; or (iii) nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, loss of any part of the hard palate, or limited jaw motion.  The examiner should also discuss the Veteran's contentions that he has pain and clicking in his jaw, and the April 2015 VA dental treatment record noting posterior slight bone loss and left-side jaw clicking.  For every diagnosed dental or jaw disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

